DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-16 and 23-34 are allowed.
	The following is a statement of reasons for allowance:
As for independent claims 1 and 23-24 they recite a method, device and medium, hereinafter referenced as a method for speaker awareness using speaker dependent speech models.  Prior art of record discloses a similar method, but fails to teach the claims in combination with generating a noisy instance of audio data by combining the instance of audio data with one or more additional sounds that are not from the target user; processing the instance of audio data using the SI speech model to generate speaker independent output (SI output); processing the noisy instance of the audio data, along with the speaker embedding for the target user, using the SD speech model to generate speaker dependent output (SD output); generating a loss based on the SI output and the SD output; and updating one or more portions of the SD model based on the generated loss.
	Dependent claims 2-16 are allowed because they further limit their parent claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  This information has been detailed in the PTO 892 attached (Notice of References Cited).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKIEDA R JACKSON whose telephone number is (571)272-7619. The examiner can normally be reached Mon - Fri 6:30a-2:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571.272.5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/JAKIEDA R JACKSON/Primary Examiner, Art Unit 2657